Case 17-13697-mdc          Doc 421      Filed 08/03/20 Entered 08/03/20 13:02:50                  Desc Main
                                       Document      Page 1 of 7



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


 In re:                                                    :       Chapter 7

 Grimm Brothers Realty Co.,                                :

                 Debtor.                                   :       Bankruptcy No. 17-13697-MDC


     ORDER GOVERNING CALENDAR FOR EVIDENTIARY HEARING
         CONDUCTED REMOTELY BY VIDEO CONFERENCE

          AND NOW WHEREAS, on June 26, 2020, Gary R. Grimm (“Mr. Grimm”) filed the

 Expedited Motion for the Court to Appoint Debtor to Manage Business Operations for Debtor

 and for Chapter 7 Trustee to Return Funds Garnished from Debtors [sic] Accounts, 337 East

 Marshall Street, Norristown, Pennsylvania (the “Debtor Operations Motion”). 1

          AND, on July 7, 2020, Terry P. Dershaw, as chapter 7 trustee of the Debtor (the

 “Trustee”), filed the Motion of Terry P. Dershaw, as Chapter 7 Trustee, for an Order Pursuant

 to 11 U.S.C. §554 and Federal Rule of Bankruptcy Procedure 6007 Authorizing Abandonment of

 Certain Estate Property (the “Abandonment Motion,” and together with the Debtor Operations

 Motion, the “Motions”). 2

          AND, it is necessary and appropriate to conduct an evidentiary hearing in the above case

 in connection with the Motions.

          AND, the Court having scheduled a hearing (the “Hearing”) on August 26, 2020 at



 1
   Bankr. Docket No. 376. Although the notice of the Debtor Operations Motion, and at times the Debtor
 Operations Motion itself, indicate that it was being filed by or on behalf of Grimm Brothers Realty Co.
 (the “Debtor”), it was filed by Mr. Grimm pro se and seeks relief on behalf of Mr. Grimm. The Court
 therefore will treat it as a filing by and on behalf of Mr. Grimm in his individual capacity, regardless of
 any imprecisions in the pleadings.
Case 17-13697-mdc             Doc 421    Filed 08/03/20 Entered 08/03/20 13:02:50                Desc Main
                                        Document      Page 2 of 7



 11:30 a.m. (ET).

           AND, due to the limitations on public gatherings imposed by public health authorities in

 response to the COVID-19 pandemic, it being impractical to conduct the Hearing in the ordinary

 course in the courtroom.

           AND, therefore, there being compelling circumstances justifying conducting the Hearing

 remotely by video conference pursuant to Fed. R. Bankr. P. 9017 (incorporating Fed. R. Civ. P.

 43(a)).

           It is therefore ORDERED that the following calendar and procedures shall govern with

 respect to the Hearing:

           1.     Any response by any party in interest (each, a “Responding Party,” and together

 with Mr. Grimm and the Trustee) to either of the Motions shall be filed and served 3 on Mr.

 Grimm and/or the Trustee, as applicable, as well as any other Responding Party, on or before

 August 14, 2020 at 5:00 p.m. (ET).

           2.     On or before August 19, 2020 at 5:00 p.m. (ET), any Party intending to call a

 witness to testify by video conference (the “Remote Witness”) shall file and serve a Remote

 Witness List setting forth the following:

                  a.      the name and title of the Remote Witness.
                  b.      a summary of subject matter of the anticipated testimony.
                  c.      an e-mail address for the witness. 4

 2
     Bankr. Docket No. 390.
 3
   It is contemplated and preferred that all service required by this Order will be accomplished by e-mail.
 However, other means of service are acceptable so long as the document to be served is received within
 one (1) business day of service.
 4
   The witness’ e-mail address provides a means for opposing Parties to communicate with the witness
 (when that is legally permissible) as well as a means for service of exhibits to be used in connection with
 the witness' examination by opposing counsel during the Hearing.
                                                      2
Case 17-13697-mdc         Doc 421      Filed 08/03/20 Entered 08/03/20 13:02:50               Desc Main
                                      Document      Page 3 of 7



                 d.      the location of the Remote Witness (city, state, country).
                 e.      the place from which the Remote Witness will testify (e.g. home, office –
                         no addresses are required).
                 f.      whether any other person(s) will be in the room with the Remote Witness
                         during the testimony, and if so, who (name, title and the other person(s)’
                         relationship to the Remote Witness), and the purpose of the other
                         person(s)’ presence.
                 g.      whether the Remote Witness will have access to any documents other than
                         exhibits included on the Exhibit List required by Paragraph 3 below and, if
                         so, a description of those documents and the reason why they have not
                         been included on the Exhibit List.

         3.      On or before August 19, 2020 at 5:00 p.m. (ET), any Party intending to offer

 into evidence in its case in chief or otherwise use at the Hearing any exhibits shall:

                 a.      pre-mark each exhibit.
                 b.      serve each party who has appeared in the matter(s) being heard at the
                         Hearing with a list of each exhibit (the “Exhibit List”).
                 c.      serve each party with each pre-marked exhibit on the Exhibit List. 5
                 d.      deliver the Exhibit List and the exhibits to the court by e-mailing them to
                         the Courtroom Deputy at Eileen_Godfrey@paeb.uscourts.gov.

         4.      A Party that wishes to use an exhibit in connection with the examination or cross-

 examination of a Remote Witness shall serve the Remote Witness with each such exhibit (with

 notice to all other Parties) at least 24 hours prior to the Hearing.

         5.      If a Party anticipates the possibility of offering into evidence or otherwise using

 exhibits at the Hearing in the Party’s case in rebuttal:

                 a.      On the same date as set forth in Paragraph 3, the Party shall prepare a
                         Rebuttal Exhibit List and shall e-mail the Rebuttal Exhibit List and all
                         rebuttal exhibits to the Courtroom Deputy.
                 b.      The Court will retain, without reviewing, the Rebuttal Exhibit List and the

 5
   If an exhibit is on the docket, counsel may reference the applicable CM/ECF docket number rather than
 serving the exhibit itself on opposing counsel. However, an exhibit used in connection with the testimony
 of a witness must be supplied to the witness.

                                                    3
Case 17-13697-mdc            Doc 421     Filed 08/03/20 Entered 08/03/20 13:02:50                Desc Main
                                        Document      Page 4 of 7



                           rebuttal exhibits unless and until the Party seeks to use a rebuttal exhibit at
                           the Hearing.
                   c.      If a Party seeks to use a rebuttal exhibit, the rebuttal exhibit will then be e-
                           mailed to all Parties participating in the Hearing and the Remote Witness.
                           If appropriate, the Court will take a short recess to allow the other Parties
                           to review the exhibit. 6

           6.      FAILURE TO COMPLY STRICTLY WITH THE REQUIREMENTS OF

 PARAGRAPHS 1-5 MAY RESULT IN THE EXCLUSION OF EVIDENCE OFFERED

 DURING THE HEARING.

                                 Technological and Logistical Protocols

           7.      Any attorney or Party or representative of a Party wishing to attend the Hearing

 and participate by video shall notify the Courtroom Deputy at least 72 hours prior to the Hearing

 in order to obtain the access information to the Hearing. 7

           8.      EACH PARTY CALLING A REMOTE WITNESS IS RESPONSIBLE FOR

 PROVIDING THE ZOOM LINK TO THE REMOTE WITNESS.

           9.      ALL AUDIO WILL BE THROUGH THE ZOOM WEBSITE. IT IS

 STRONGLY PREFERRED THAT ALL PARTICIPANTS EMPLOY THE COMPUTER

 AUDIO OPTION, RATHER THAN THE TELEPHONIC OPTION AVAILABLE ON

 THE ZOOM WEBSITE.

           10.     When signing into Zoom, each participant shall use their first and last name as

 their screen name, not an e-mail address or nickname.


 6
   The procedures in Paragraph 5 are included because there are situations in which a Party may
 legitimately wish to hold back a rebuttal exhibit and use it only if necessary due to the developments
 during a hearing. If no such concerns exist, nothing in this Order precludes a Party from including
 rebuttal exhibits on the primary Exhibit List and labeling them as such.
 7
     An attorney may make the request on behalf of a client or client representative.
                                                       4
Case 17-13697-mdc        Doc 421     Filed 08/03/20 Entered 08/03/20 13:02:50              Desc Main
                                    Document      Page 5 of 7



        11.     Counsel and Parties must treat the proceeding as if it were in open court so

 appropriate dress and decorum are required.

        12.     To reduce the risk of transmission problems with the video or audio during the

 Hearing, the Parties should, when possible, limit themselves to one (1) participating attorney and

 it is preferable that those persons who do not anticipate addressing the court limit themselves to

 audio participation. The court reserves the right to limit the attendance of non-litigants and their

 counsel to receipt of audio.

        13.     No participant may use a virtual background without Court permission. Any

 virtual background must be dignified and respectful. The background may not contain any

 messages or background that is political or that may influence the witness or the proceeding or

 that is otherwise inappropriate. FAILURE TO COMPLY WITH THIS PARAGRAPH MAY

 RESULT IN THE IMPOSITION OF SANCTIONS.

        14.     During testimony by a Party or Remote Witness, no one is permitted to

 communicate - via text or chat application or any other means - with the testifying Remote

 Witness except by way of on-the-record oral questions directed toward that witness.

        15.     All participants must appear on camera during the entire hearing, whether or not

 they are speaking, unless the Court directs otherwise.

        16.     Participants must limit or eliminate possible background distractions.

        17.     If during the course of the proceeding it becomes necessary for counsel to consult

 with a client in private, counsel must request to be sent to a breakout room for a short time to

 have a private conversation. However, this Paragraph does not apply when the client is in the

 midst of testifying.

                                                  5
Case 17-13697-mdc        Doc 421    Filed 08/03/20 Entered 08/03/20 13:02:50    Desc Main
                                   Document      Page 6 of 7



        18.    CONSISTENT WITH JUDICIAL CONFERENCE POLICY, NO PERSON

 MAY RECORD THE VIDEO OR AUDIO OF THE HEARING. FAILURE TO COMPLY

 WITH THIS PARAGRAPH MAY RESULT IN THE IMPOSITION OF SANCTIONS.


 Dated: August 3, 2020
                                                  MAGDELINE D. COLEMAN
                                                  CHIEF U.S. BANKRUPTCY JUDGE

 Robert M. Morris, Esquire
 James W. Adelman, Esquire
 Morris & Adelman PC
 201 N. Presidential Blvd Suite 100
 P.O. Box 2235
 Bala Cynwyd, PA 19004-6235

 Erik B. Jensen, Esquire
 Jensen Bagnato, PC
 1500 Walnut Street, Suite 1920
 Philadelphia, PA 19102

 Joshua L. Thomas, Esquire
 Joshua L. Thomas & Associates
 1110 Pocopson Road
 P.O. Box 415
 Pocopson, PA 19366

 James R. Wood, Esquire
 Portnoff Law Associates, Ltd.
 2700 Horizon Drive, Suite 100
 King of Prussia, PA19406

 Gary R. Grimm
 Grimm Brothers Realty Co.
 837 Swede Street
 Norristown, PA 19401

 Terry P. Dershaw, Esquire
 Dershaw Law Offices
 P.O. Box 556
 Warminster, PA 18974-0632


                                              6
Case 17-13697-mdc        Doc 421    Filed 08/03/20 Entered 08/03/20 13:02:50   Desc Main
                                   Document      Page 7 of 7



 Jeffrey Kurtzman, Esquire
 Kurtzman Steady, LLC
 401 S. 2nd Street, Suite 200
 Philadelphia, PA 19147

 Kevin P. Callahan, Esquire
 United States Trustee
 833 Chestnut Street, Suite 500
 Philadelphia, PA 19107




                                              7
